PER CURIAM
Petitioner was first sentenced to the Oregon State Penitentiary in 1969. In 1976, before the so-called “matrix system” was adopted, the Board set a September, 1984, parole hearing date for petitioner. In 1980, petitioner was found by the Board to have a parole matrix range of 24 years to life, but his release date was stated as February, 1984, a period of only 15 years.1 In subsequent proceedings in 1981, 1983, 1984 and 1986, the Board made similar and equally inexplicable errors relating to petitioner’s release date.2
On January 29,1987, the Board fixed the release date as March 8, 1996. The order provides, in part:
“Administrative review is being conducted as a result of the board having been notified by the Department of Justice that an error had been created initially and prior actions of the board as it relates to this matter have been declared null and void.”
We need not decide whether the Attorney General can declare the Board’s acts “null and void.” Petitioner argues only that his previous release dates were legally correct and therefore could not be disturbed. We disagree. Each order from 1980 up until the 1987 order failed to comply with petitioner’s matrix range, ORS 144.120(2), and the Board was entitled to make an order that is in compliance, as the 1987 order is.
Affirmed.

 The record, which is replete with errors and unexplained actions, does not reveal how petitioner became subject to the matrix system. He does not, however, argue that he is not.


 In 1981 and 1983, the Board referred to a 24 years to life matrix range, but set a 15-year release date. In 1984, the Board found that petitioner was suffering severe emotional disturbance and set a release date of about 16 years. In April, 1985, the Board again found severe emotional disturbance and set a release date of March, 1987. In a Board Action Form dated April 3,1986, the Board reaffirmed its finding of severe emotional disturbance and its previously set parole release date of March, 1987. For some unexplained reason, that document refers to a “(New) matrix range: 168-life,” which is inconsistent with petitioner’s criminal history/risk assessment score.